DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1-2, and 7 are amended and claims 14-20 are new due to Applicant's amendment dated 10/28/2021.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-6, 8-9, and 11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Parham et al. US 2017/0186965 A1 (“Parham”) is overcome due to the Applicant’s amendment dated 10/28/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) is overcome due to the Applicant’s amendment dated 10/28/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-8 provisionally rejected on the ground of nonstatuatory double patenting as being unpatentable over claims 1-6 of copending Applicant No. 16/603,549 is overcome due to the Applicant’s Terminal Disclaimed filed 10/29/2021. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 44-49 of the reply dated 10/2/2021 with respect to the rejection of claims 1-13 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10-13 recite an organic electroluminescent device comprising a compound of Chemical Formula 1 of claim 1. However, claim 1 recites only Chemical Formulas 1-1 to 1-3 and 1-5 and does not recite Chemical Formula 1. As recited in the specification, Chemical Formula 1 is represented by any one of Chemical Formulas 1-1 to 1-6 (instant pg. 9). Thus it is unclear whether claims 8 and 10-13 are requiring compounds of only Chemical Formulas 1-1 to 1-3 and 1-5 or whether claims 8 and 10-13 are requiring compounds of any of Chemical Formulas 1-1 to 1-6. As claims 8 and 10-13 depend on claim 1, the claims will be interpreted to require compounds of only Chemical Formulas 1-1 to 1-3 and 1-5.
Claim 9 is rejected for being dependent on indefinite claim 8.
Claim 15 recites compounds 1-4-2, 1-4-4, 1-4-11, 1-4-12, 1-4-19, 1-4-20, 1-4-55,1-4-56, 1-6-3, 1-6-4, 1-6-11, 1-6-12, 1-6-19, 1-6-20, 1-6-55, and 1-6-56. However, it is not clear how these compounds can depend from either of Chemical Formula 1-4 or Chemical Formula 1-6. Chemical Formula 1-4 and Chemical Formula 1-6 recite Ar3 may only be “a biphenyl group, a terphenyl group, a naphthyl group, an anthracenyl group, a phenanthryl group, a pyrenyl group, a perylenyl group, or a chrycenyl group”. The 3. For example, see compound 1-4-3
    PNG
    media_image1.png
    178
    283
    media_image1.png
    Greyscale
. The highlighted group is a triphenylene group.
If the above compounds were to read on either Chemical Formula 1-4 or Chemical Formula 1-6, the group Ar3 is required to be a biphenyl group, a terphenyl group, a naphthyl group, an anthracenyl group, a phenanthryl group, a pyrenyl group, a perylenyl group, or a chrycenyl group.
For purposes of examination compounds 1-4-2, 1-4-4, 1-4-11, 1-4-12, 1-4-19, 1-4-20, 1-4-55,1-4-56, 1-6-3, 1-6-4, 1-6-11, 1-6-12, 1-6-19, 1-6-20, 1-6-55, and 1-6-56 will be interpreted as not present.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8-13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8 and 10-13 recite an organic electroluminescent device comprising a compound of Chemical Formula 1 of claim 1. However, claim 1 recites only Chemical Formulas 1-1 to 1-3 and 1-5 and 
Claim 9 is rejected for being dependent on claim 8. 
As discussed above with respect to the 112b rejection of claim 15, the compounds 1-4-2, 1-4-4, 1-4-11, 1-4-12, 1-4-19, 1-4-20, 1-4-55,1-4-56, 1-6-3, 1-6-4, 1-6-11, 1-6-12, 1-6-19, 1-6-20, 1-6-55, and 1-6-56 do not properly depend from the formulas recited in claim 2. If one of the above compounds are selected, they do not satisfy all of the requirements of Formula 1-4 or Formula 1-6. Thus claim 15 does not properly depend from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”).
Regarding claims 1, 3-9, and 11-12, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I (¶ [0134]). Formula I has the structure of 
    PNG
    media_image2.png
    153
    233
    media_image2.png
    Greyscale
(¶ [0017]). Zeng teaches specific examples of Formula I including Compound C65 
    PNG
    media_image3.png
    236
    305
    media_image3.png
    Greyscale
 (pg. 20 and pg. 34).
Zeng teaches devices comprising compounds of Formula I show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0333], [0338], [0345], [0350], and Table 4).
Zeng fails to teach a compound as above wherein the triazine moiety is located in the 3-position of the dibenzothiophene, as highlighted 
    PNG
    media_image4.png
    236
    305
    media_image4.png
    Greyscale
. However, Zeng does teach G1 of Formula I may have the structure of 
    PNG
    media_image5.png
    227
    210
    media_image5.png
    Greyscale
or
    PNG
    media_image6.png
    232
    205
    media_image6.png
    Greyscale
(¶ [0100]), wherein the dashed line represents the attachment position of an additional substituent.
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine moiety 
    PNG
    media_image7.png
    138
    217
    media_image7.png
    Greyscale
 on the 3-position of the dibenzothiophene of compound C65, because Zeng teaches the variable may suitably be selected as the structure of G1
Per claims 1 and 3-6, the modified compound C65 has the structure 
    PNG
    media_image8.png
    379
    408
    media_image8.png
    Greyscale
which reads on the claimed Chemical Formula 1-1 wherein:
Each X is N;
R0 is not required to be present;
Y is S;
L1 and L2 are each direct bonds;
m and n are each an integer of 1;
Ar1 and Ar2 are each hydrogen; and
Ar3 is a C12 aryl group (biphenyl). 
Per claim 7, the modified compound C65 of Zeng reads on the claimed compound 1-1-2.
Per claims 9 and 11, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]).
Per claims 9 and 12, Zeng teaches the organic layer may be an electron transport layer and the composition is an electron transporting material in the organic layer (¶ [0150]).
Regarding claim 13
Zeng fails to specifically teach an organic light emitting device as described above also including an emissive layer.
However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include an emissive layer in the organic layer of the organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of an emissive layer and an organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claims 2, 14-17, and 19, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I (¶ [0134]). Formula I has the structure of 
    PNG
    media_image2.png
    153
    233
    media_image2.png
    Greyscale
(¶ [0017]). Zeng teaches specific 
    PNG
    media_image3.png
    236
    305
    media_image3.png
    Greyscale
 (pg. 20 and pg. 34).
Zeng teaches devices comprising compounds of Formula I show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0333], [0338], [0345], [0350], and Table 4).
Zeng fails to teach a compound as above wherein the triazine moiety is located in the 1-position of the dibenzothiophene, as highlighted 
    PNG
    media_image9.png
    129
    210
    media_image9.png
    Greyscale
. However, Zeng teaches G1 of Formula I may be a dibenzothiophene and does not limit the attachment positions of L1, G4, or the triazine moiety (¶ [0074]). Additionally, Zeng teaches compound A80 wherein the triazine moiety is located at the 1-position of the dibenzothiophene
    PNG
    media_image10.png
    221
    309
    media_image10.png
    Greyscale
(pg. 12).
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine moiety of compound C65 
    PNG
    media_image9.png
    129
    210
    media_image9.png
    Greyscale
on the 1-position of the dibenzothiophene, because Zeng teaches the variable may suitably be selected as the location for the triazine moiety.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host compound in the emissive layer of the OLED of Zeng and possess the benefits taught by Zeng.  See MPEP 2143.I.(B).
Additionally, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of Compound C65 wherein the triazine moiety is on the 1-position of the dibenzothiophene.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by Formula I in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the host compound in the emissive layer of the OLED of Zeng and possess the properties taught by Zeng.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Per claims 2, 14, the modified compound C65 has the structure 
    PNG
    media_image11.png
    518
    296
    media_image11.png
    Greyscale
which reads on the claimed Chemical Formula 1-6 wherein:
Each X is N;
R0 is not required to be present;
Y is S;
L1 and L2 are each direct bonds;
m and n are each an integer of 1;
Ar1 and Ar2 are each hydrogen; and
Ar3 is a C12 aryl group (biphenyl). 
Per claim 15, the modified compound C65 of Zeng reads on the claimed compound 1-6-2.
Per claims 17 and 19, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]).
Regarding claim 20, Zeng teaches the organic light emitting device of claim 16, as described above. Zeng teaches the organic layer may be an electron transport layer and the composition is an electron transporting material in the organic layer (¶ [0150]).
Zeng fails to teach an organic light emitting device specifically as described above also including an emissive layer.
However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include an emissive layer in the organic layer of the organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of an emissive layer and an organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) as applied to claim 8 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) as applied to claim 16 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”.
Regarding claim 10, Zeng teaches the organic light emitting device of claim 8 including the modified compound C65
    PNG
    media_image8.png
    379
    408
    media_image8.png
    Greyscale
, as described above in paragraphs 22-26.
Regarding claim 18, Zeng teaches the organic light emitting device of claim 16 including the modified compound C65 
    PNG
    media_image11.png
    518
    296
    media_image11.png
    Greyscale
, as described above in paragraphs 34-38.
Zeng fails to specifically teach the organic layer comprises a hole transporting layer. However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches a hole transporting layer may be included in the organic light emitting device (¶ [0156]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include a hole transporting layer in the organic layer of the organic light emitting device, because one of ordinary skill in the art would reasonably have expected the elements of a hole transporting layer and an organic light emitting device to predictably 
Zeng fails to specifically teach either of the modified compounds C65 used in a hole transporting layer. However, Zeng does teach the hole transporting material is not particularly limited and any compound may be used as long as the compound is typically used as a hole transporting material (¶ [0156]).
Toshihiro teaches an organic EL element comprising a compound represented by any one of the general formulae (1) to (14) (¶ [0010]), wherein general formula (3) has the structure 
    PNG
    media_image12.png
    154
    140
    media_image12.png
    Greyscale
(¶ [0013]). Toshihiro teaches when an organic EL element material represented by general formula (1) is used—wherein general formula (1) may be further defined by general formulae (2) to (14)—an organic EL element having high luminous efficiency, no pixel defect, excellent heat resistance and long life can be obtained (¶ [0020]).
Toshihiro teaches the organic EL element material is preferably a material contained in a hole transport layer of the organic EL element (¶ [0058]).
The modified compound C65 of Zeng
    PNG
    media_image8.png
    379
    408
    media_image8.png
    Greyscale
reads on the claimed formula (3) of Toshihiro wherein: (i) X represents a sulfur atoms; (ii) R1 to R6, R8, R9, R11, and R12 are each hydrogen atoms; (iii) R7 is a substituted C3 heterocyclic group; and (iv) R10 is a C6 aryl group (Toshihiro, ¶ [0011] and [0013]).
Additionally, the modified compound C65 of Zeng
    PNG
    media_image11.png
    518
    296
    media_image11.png
    Greyscale
reads on the claimed formula (3) 
    PNG
    media_image12.png
    154
    140
    media_image12.png
    Greyscale
 of Toshihiro wherein: (i) X represents a sulfur atoms; (ii) R1 to R4, R6 to R9, R11, and R12 are each hydrogen atoms; (iii) R5 is a substituted C3 heterocyclic group; and (iv) R10 is a C6
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include either the modified compound C65
    PNG
    media_image8.png
    379
    408
    media_image8.png
    Greyscale
 or the modified compound C65 
    PNG
    media_image11.png
    518
    296
    media_image11.png
    Greyscale
in the hole transporting layer of the organic light emitting device of Zeng, based on the teaching of Toshihiro.  The motivation for doing so would have been to provide an organic light emitting device having high luminous efficiency, no pixel defect, excellent heat resistance, and long life, as taught by Toshihiro.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20160080090 recites formula 1 
    PNG
    media_image13.png
    131
    228
    media_image13.png
    Greyscale
 (pg. 3).
US 20160197285 recites Formula I 
    PNG
    media_image14.png
    145
    293
    media_image14.png
    Greyscale
(abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786